ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                     Schultz v. Performance Lighting, Inc., 2013 IL 115738




Caption in Supreme         JENNIFER SCHULTZ, Appellant, v. PERFORMANCE LIGHTING,
Court:                     INC., Appellee.



Docket No.                 115738


Filed                      November 21, 2013


Held                       An employer could not be assessed the $100 per day statutory penalty for
(Note: This syllabus       failure to withhold child support where the notice it received in 2009 was
constitutes no part of     invalid as irregular on its face for failure to include the obligor father's
the opinion of the court   social security number as required by statute—2012 legislation not
but has been prepared      applicable.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Second District; heard in that
Review                     court on appeal from the Circuit Court of Lake County, the Hon.
                           Margaret J. Mullen, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Joel S. Ostrow, of Bannockburn, for appellant.
Appeal
                           Michael D. Furlong, of Trobe, Babowice & Associates LLC, of
                           Waukegan, for appellee.


Justices                   JUSTICE THOMAS delivered the judgment of the court, with opinion.
                           Chief Justice Garman and Justices Freeman, Kilbride, Karmeier, Burke,
                           and Theis concurred in the judgment and opinion.




                                              OPINION

¶1        Plaintiff, Jennifer Schultz, filed a complaint in the circuit court of Lake County, seeking
      to recover a $100 per day statutory penalty from defendant, Performance Lighting, Inc.,
      pursuant to section 35 of the Income Withholding for Support Act (the Act) (750 ILCS 28/35
      (West 2010)). Plaintiff’s claim was based on defendant’s failure to withhold sums for child
      support that allegedly should have been withheld from her ex-husband’s paychecks. The
      circuit court dismissed the complaint with prejudice, finding that plaintiff’s notice of
      withholding was not in strict compliance with the requirements of the Act for creating a valid
      notice. See 750 ILCS 28/20(c) (West 2010). The appellate court affirmed, rejecting
      plaintiff’s argument that she sufficiently complied with the notice requirements so as to
      trigger defendant’s obligation to withhold funds from her ex-husband’s paychecks. 2013 IL
      App (2d) 120405. For the following reasons, we affirm the judgment of the appellate court.

¶2                                       BACKGROUND
¶3        In 2009, plaintiff filed for a dissolution of her marriage to her now ex-husband. On
      November 19, 2009, the circuit court entered an order that required the ex-husband to pay
      child support to plaintiff in the amount of $600 every two weeks. The order was prepared by
      plaintiff’s attorney and did not include the obligor’s (the ex-husband’s) social security
      number, even though section 20(a)(3) of the Act specifically requires that “every order for
      support *** [i]nclude the obligor’s Social Security Number, which the obligor shall disclose
      to the court.” See 750 ILCS 28/20(a)(3) (West 2010).1 On that same day, the court also


              1
                Compare with Supreme Court Rule 15, which provides among other things, that if the
      disclosure of a social security number is required for a document to be filed with the court, only the
      last four digits of the number shall be used in the document and the disclosure must be accompanied
      by a confidential information notice, which includes the full social security number to which the
      parties are privy. This requirement, however, did not become effective until January 1, 2012. Ill. S.

                                                   -2-
     issued a “Uniform Order for Support,” which also set forth the $600 bi-weekly child support
     obligation. This order was also prepared by plaintiff’s attorney, and it too did not include the
     social security number of the obligor. Additionally, it did not fill in the blank for the name
     of the obligor. At the time of the entry of the orders, the ex-husband worked for defendant.
     The uniform order for support stated that a notice to withhold income shall issue immediately
     and shall be served on the employer listed in the order. But no employer was actually listed
     in that order. The uniform order for support also stated that the employer was to make
     payments to the State Disbursement Unit and was required to include the obligor’s name and
     social security number with those payments.
¶4       Plaintiff sought to acquire the court-ordered support by withholding from her ex-
     husband’s wages. Plaintiff served a notice to withhold income for support on defendant and
     filed the notice with the circuit clerk on November 19, 2009. Plaintiff attached the notice she
     served on defendant, as well as the uniform order for support, to her complaint. The notice,
     however, did not include the ex-husband’s social security number or the termination date of
     defendant’s income-withholding obligation, even though the Act states that these items are
     required to be placed in the notice.2 See 750 ILCS 28/20(c)(9), (c)(10) (West 2010). Plaintiff
     also served the ex-husband’s attorney in court with the notice but did not serve the ex-
     husband himself.3
¶5       Plaintiff’s ex-husband continued to work for defendant through May 2010. It is
     undisputed that defendant did not withhold any sums for support from the ex-husband’s
     paycheck and did not forward any amounts to the State Disbursement Unit on plaintiff’s
     behalf.
¶6       On November 10, 2011, plaintiff filed the instant complaint, alleging that defendant
     knowingly failed to pay over to the State Disbursement Unit the amounts ordered to be
     withheld from her ex-husband’s paychecks. Plaintiff further alleged that defendant had a
     statutory duty to withhold and pay over to the State Disbursement Unit the ordered amounts
     from her ex-husband’s paychecks within seven days after the pay would have been given to
     her ex-husband. Plaintiff alleged that under section 35 of the Act, defendant owed a duty to
     plaintiff to comply with the notice of withholding and that defendant breached this statutory
     duty, thereby triggering a penalty of $100 for each day defendant failed to pay over to the
     State Disbursement Unit the ordered amounts.
¶7       On January 24, 2012, defendant filed a motion to dismiss plaintiff’s complaint pursuant
     to section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West 2010)). Defendant


     Ct. R. 15 (former Rule 138 (eff. Jan. 1, 2012); renumbered as Rule 15 (eff. Apr. 26, 2012)).
             2
               But the notice did contain sufficient information to allow defendant to infer the termination
     date of the withholding obligation, as the notice included the birth dates of the couple’s children and
     a definition section that stated that child support terminated upon the later-occurring of the younger
     child’s eighteenth birthday or graduation from high school.
             3
              The Act states that the obligor is to be served notice by ordinary mail to his last known
     address. See 750 ILCS 28/20(g) (West 2010).

                                                  -3-
       argued that plaintiff’s notice of withholding did not comply with the statutory requirements
       of section 20(c) of the Act (750 ILCS 28/20(c) (West 2010)) and that plaintiff did not
       properly effect service on the obligor under section 20(g) of the Act (750 ILCS 28/20(g)
       (West 2010)). Defendant maintained that because plaintiff’s notice of withholding did not
       comply with the statute, the notice was invalid and therefore defendant’s duty to withhold
       and pay over a portion of her ex-husband’s paychecks was never operative.
¶8         In response to the motion to dismiss, plaintiff argued that the omissions in the notice
       were minor and did not obviate defendant’s obligation to withhold under section 35(a) of the
       Act. She further argued that because defendant was adequately informed of the amount to
       withhold and the obligor’s name was included in the notice, defendant should have been able
       to comply with the notice.
¶9         The circuit court rejected plaintiff’s response and instead agreed with defendant’s
       arguments. Accordingly, it dismissed plaintiff’s complaint with prejudice. The appellate
       court affirmed, holding that the omission of the required information, in particular the ex-
       husband’s social security number, invalidated the notice of withholding and mandated
       dismissal of the case. 2013 IL App (2d) 120405, ¶ 26. We allowed plaintiff’s petition for
       leave to appeal. Ill. S. Ct. R. 315 (eff. Feb. 26, 2010).

¶ 10                                          ANALYSIS
¶ 11        The central issue in this case is whether a notice of withholding that is statutorily
       deficient because it fails to include the required social security number of the obligor can
       nonetheless be deemed sufficient to impose a duty on an employer to withhold the obligor’s
       income. Plaintiff argues that including the obligor’s social security number is not mandatory
       and only substantial compliance with the statutory elements of a withholding notice is
       required to make a notice effective and binding. Thus, the issue before us requires that we
       interpret the provisions of the Act to determine whether plaintiff’s notice of withholding was
       sufficient to impose a duty to withhold in this case.
¶ 12        The fundamental rule of statutory construction is to ascertain and give effect to the
       legislature’s intent. Michigan Avenue National Bank v. County of Cook, 191 Ill. 2d 493, 503-
       04 (2000). The best indicator of legislative intent is the statutory language itself, given its
       plain and ordinary meaning. Illinois Graphics Co. v. Nickum, 159 Ill. 2d 469, 479 (1994). We
       consider the statute in its entirety, keeping in mind the subject it addresses and the apparent
       intent of the legislature in enacting it. People v. Perry, 224 Ill. 2d 312, 323 (2007). Moreover,
       to the extent there is any ambiguity, penal statutes and statutes that create “new liabilities”
       should be strictly construed in favor of persons sought to be subjected to their operation and
       will not be extended beyond their terms. See, e.g., Nowak v. City of Country Club Hills, 2011
IL 111838, ¶¶ 19, 27 (statute creating a new liability strictly construed in favor of entity that
       would have been subjected to the liability); Croissant v. Joliet Park District, 141 Ill. 2d 449,
       455 (1990) (penal statute to be construed strictly). Similarly, statutes in derogation of the
       common law are to be strictly construed in favor of persons sought to be subjected to their
       operation. Nowak, 2011 IL 111838, ¶ 19. The proper construction to be placed on a statute
       is a question of law that we review de novo. Id. ¶ 11.


                                                 -4-
¶ 13       Section 35 of the Act places a duty on the payor who has been served with notice to pay
       over to the State Disbursement Unit the ordered portion of the obligor’s income. 750 ILCS
       28/35(a) (West 2010). Under the Act, an “[o]bligor” is defined as the “individual who owes
       a duty to make payments under an order for support.” 750 ILCS 28/15(e) (West 2010). A
       “[p]ayor” is defined as “any payor of income to an obligor.” 750 ILCS 28/15(g) (West 2010).
       Section 35 imposes a $100 a day penalty on a payor who knowingly fails to withhold income
       of an obligor in the amount of an income withholding notice served under the Act. 750 ILCS
       28/35 (West 2010).
¶ 14       The statute requires the “obligee,” the plaintiff in this case, to serve the income
       withholding notice on the payor and the obligor. 750 ILCS 28/20(g) (West 2010). Section
       20(c) of the Act sets forth the information that must be included in the notice of withholding.
       It provides in relevant part as follows:
                “The income withholding notice shall:
                        (1) be in the standard format prescribed by the federal Department of Health
                    and Human Services; and
                        (2) direct any payor to withhold the dollar amount required for current
                    support under the order for support; and
                                                  ***
                        (9) include the Social Security number of the obligor; and
                        (10) include the date that withholding for current support terminates, which
                    shall be the date of termination of the current support obligation set forth in the
                    order for support; and
                        (11) contain the signature of the obligee *** except that the failure to contain
                    the signature of the obligee *** shall not affect the validity of the income
                    withholding notice; and
                        (12) direct any payor to pay over amounts withheld for payment of support
                    to the State Disbursement Unit.” 750 ILCS 28/20(c) (West 2010).
¶ 15       The above-quoted statute unequivocally requires that the obligor’s social security number
       be included in the notice of withholding. Notably, the obligee’s signature is the only one of
       the 12 requirements mentioned in the statute that is expressly excepted from affecting the
       validity of the notice of withholding. It is undisputed that plaintiff, as the obligee sending the
       notice, failed to include her ex-husband’s social security number in her notice. We agree with
       the appellate court that the omission of the social security number is dispositive and that it
       rendered the notice invalid.
¶ 16       The use of the word “shall” generally indicates that the legislature intended to impose a
       mandatory obligation. People v. Boeckmann, 238 Ill. 2d 1, 15-16 (2010); Holly v. Montes,
       231 Ill. 2d 153, 160 (2008). Moreover, a statute is considered mandatory, as opposed to
       merely directory, if it indicates a legislative intent to dictate a particular consequence for
       failure to comply with the provision. In re M.I., 2013 IL 113776, ¶ 16.
¶ 17       Here, we find that the legislature intended a particular consequence for failing to comply
       with the requirements of section 20(c) of the Act other than the signature requirement. That

                                                  -5-
       consequence is that the notice be rendered invalid. We know this because the legislature
       specifically singled out the lack of an obligee’s signature as an omission that would not affect
       the validity of the notice. Under the maxim of expressio unius est exclusio alterius, the
       enumeration of an exception in a statute is considered to be an exclusion of all other
       exceptions. People ex rel. Sherman v. Cryns, 203 Ill. 2d 264, 286 (2003). This rule “ ‘is
       based on logic and common sense,’ as ‘[i]t expresses the learning of common experience that
       when people say one thing they do not mean something else.’ ” Id. (quoting
       Bridgestone/Firestone, Inc. v. Aldridge, 179 Ill. 2d 141, 152 (1997)).
¶ 18        Accordingly, application of the rule supports the notion that “shall” is to be given a
       mandatory interpretation in this case so that the information in each of the other 11
       subsections is absolutely required to be present in the notice and any absence of the
       information required by the other 11 subsections must affect the validity of the notice of
       withholding. In sum, there can be a lack of compliance with the signature requirement, but
       there must be strict compliance with all the other subsections. From our reading of the
       statute, there is no contrary legislative intent which would overcome this rule of construction
       in this case.
¶ 19        Plaintiff attempts to explain away the special mention in section 20(c)(11) of the
       omission of the signature as not affecting the validity of the notice, by claiming this
       exception was placed there to distinguish it from other statutory situations where a signature
       would be required, such as the provision stating that the initial pleading in a dissolution of
       marriage action be verified (see 750 ILCS 5/403(a) (West 2010)). We find plaintiff’s
       contention to be without merit. There was no reason for the legislature to note in section
       20(c)(11) of the Act that the signature of the obligor does not affect the validity of the notice
       other than to distinguish that item from the other items mentioned, which are necessary to
       constitute a valid withholding notice that is regular on its face.
¶ 20        Plaintiff’s interpretation of the statute is wrong for the additional reason that it would
       lead to an absurd result. This court has repeatedly held that statutes should be construed in
       a way that avoids absurd or unjust results. Township of Jubilee v. State of Illinois, 2011 IL
111447, ¶ 36; Roselle Police Pension Board v. Village of Roselle, 232 Ill. 2d 546, 558-59
       (2009); Harris v. Manor Healthcare Corp., 111 Ill. 2d 350, 362-63 (1986). Under plaintiff’s
       interpretation, a payor would face a catch-22 situation of having to choose between honoring
       an irregular notice to avoid penalties under section 35(a) of the Act or dishonoring an
       irregular notice so as to keep itself in line with the immunity from civil liability afforded
       under section 35(c) of the Act. Section 35(c) provides that “[a] payor who complies with an
       income withholding notice that is regular on its face shall not be subject to civil liability with
       respect to any individual, any agency, or any creditor of the obligor for conduct in
       compliance with the notice.” (Emphasis added.) 750 ILCS 28/35(c) (West 2010). Thus,
       section 35(c) creates a safe harbor for an employer complying with a withholding notice only
       to the extent that the notice is regular on its face, meaning that the notice contains the
       information required by section 20(c), which includes the obligor’s social security number.
¶ 21        Plaintiff makes no argument that leaving the social security number of the obligor out of
       the notice of withholding can nonetheless result in the notice being considered “regular on
       its face.” But we find that any such argument would be rejected. A social security number

                                                  -6-
       is an essential piece of identifying information, especially considering that there may be more
       than one employee with the same name working for the employer. It would be hard to
       fathom, then, how a notice lacking this essential information could be considered regular on
       its face.
¶ 22        There is also an additional reason why a notice lacking the obligor’s social security
       number cannot be considered “regular on its face,” and it has to do with the interplay
       between the Illinois statute and federal law. Even though the Illinois Income Withholding for
       Support Act does not define the term “regular on its face,” our Act must be read in
       conjunction with the federal Child Support Enforcement Act (the federal Act) (42 U.S.C.
       § 651 et seq.). Section 20(c)(1) of the Illinois Act provides that “[t]he income withholding
       notice shall *** be in the standard format prescribed by the federal Department of Health and
       Human Services.” 750 ILCS 28/20(c)(1) (West 2010). The federal Act in turn provides that
       in order to receive federal funds in connection with a state’s enforcement of its child support
       statute, a state must enact and have in effect the same procedures “to improve child support
       enforcement effectiveness” which are required by section 666 of the federal Act. 42 U.S.C.
       §§ 654(20)(A), 666(a), (b) (2012).
¶ 23        Section 666(b)(6)(A)(i), (ii) of the federal Act provides that the duty of the employer to
       withhold is triggered only upon being given notice of withholding in the “standard format
       prescribed by the Secretary,” which is deemed “necessary for the employer to comply with
       the withholding order.” 42 U.S.C. § 666(b)(6)(A)(i), (ii). The federal Act, like the Illinois
       Act, provides immunity from civil liability for “[a]n employer who complies with an income
       withholding notice that is regular on its face.” 42 U.S.C. § 666(b)(6)(A)(i); 750 ILCS
       28/35(c) (West 2010). It would be reasonable then to assume that a withholding notice is
       considered “regular on its face” under both Illinois and federal law when it is a completed
       document that contains the necessary information required by the form adopted by the United
       States Secretary of Health and Human Services. We have reviewed that form and it
       unequivocally requires that the sender of the notice must include in the notice the
       “[e]mployee/obligor’s Social Security number or other taxpayer identification number.”4
¶ 24        We thus recognize the absurdity, as well as the incongruence, of plaintiff’s position of
       requiring defendant’s compliance with the withholding notice in the absence of full
       compliance by plaintiff with the requirements for a valid notice. As noted, plaintiff’s position
       would place employers in the difficult position of deciding whether to subject themselves to
       the possibility of civil liability for payment pursuant to an irregular withholding notice or


               4
                The Instructions to the Secretary’s income withholding for support notice state that the
       notice must be regular on its face and must be rejected if it is not. Among the items that the
       Instructions specifically state must be included in the notice and filled out by the sender is the
       obligor’s social security number or other taxpayer identification. See
       http://www.acf.hhs.gov/sites/default/files/ocse/omb_0970-0154_instructions.pdf. We also know that
       the social security number itself is a necessary piece of information because the Secretary’s standard
       form requires a space for it and section 666(b)(6)(A)(ii) states that the form must “contain only such
       information as may be necessary for the employer to comply with the withholding order.” 42 U.S.C.
       § 666(b)(6)(A)(ii).

                                                    -7-
       instead subject themselves to stiff statutory penalties for noncompliance with an irregular
       notice. We believe that if the obligee of a support order wants to take advantage of the
       significant penalties that may be recovered against an employer under the Act, the obligee
       must comply fully with the statutory notice requirements so that the notice is “regular on its
       face.”
¶ 25        Citing In re Marriage of Gulla, 382 Ill. App. 3d 498 (2008), aff’d, 234 Ill. 2d 414 (2009),
       plaintiff argues that any confusion that the employer had about the notice should have been
       resolved by defendant contacting the attorney who served the notice. She maintains that as
       long as the employer is served with a notice informing it of where to send the support and
       how to contact the attorney serving the notice, the law demands compliance with the notice.
       We find that Gulla does not support plaintiff’s position.
¶ 26        In Gulla, there was no claim that the notice did not include the obligor’s social security
       number or that it omitted any of the other mandatory information required by section 20(c)
       of the Act. In that case, the obligor, under an order of support that required him to pay $3,000
       per month, worked for the defendant-employer in the State of Mississippi. A withholding
       notice was issued in Illinois and sent to the employer in Mississippi. The notice stated that
       the defendant should withhold $3,000 per month from the obligor’s pay. The notice also
       specifically explained that if the amount to be withheld exceeded the amount allowed by the
       law of its state, the employer should withhold only the amount allowed by its state. Gulla,
382 Ill. App. 3d at 503. Despite this clear notice, the employer argued that it did not
       knowingly violate the duty to withhold under the Illinois Act because the amount of the
       support payment listed was more than the obligor made in a month and Mississippi law
       prohibited the employer from paying more than 50% of the obligor’s net income. Gulla, 382
Ill. App. 3d at 501.
¶ 27        The appellate court in Gulla rejected the employer’s argument. It held that “[b]ased on
       the clarity of the notice and [the employer’s] failure to adhere to its terms, [the employer]
       cannot rebut the presumption in the [Act] that it knowingly failed to pay over the amounts
       that it was obligated to.” Gulla, 382 Ill. App. 3d at 503. Gulla basically held that the
       employer should have paid, as the notice clearly explained, the amount that was allowed by
       Mississippi state law, which was 50% of the obligor’s actual net income. No issue with
       respect to the validity of the notice was raised in Gulla. Rather, the notice was conceded to
       be valid.
¶ 28        This court affirmed the appellate court’s decision in Gulla. But in doing so, it was not
       asked to address whether the employer’s violation of the Act was “knowing.” Instead, this
       court was called upon to address the issue of which state’s law should apply—Illinois or
       Mississippi—to govern the penalty for the employer’s knowing failure to withhold and pay
       over the required amount of support. Gulla, 234 Ill. 2d at 425. This court noted that the
       Illinois statute provided for a $100 per day penalty for each violation of the Act. Id. The
       plaintiff in that case was seeking a judgment of $369,000 based on the Illinois statute. In
       contrast, the Mississippi statute capped the payor’s liability at $500 for willfully failing to
       withhold, or $1,000 where the failure to comply is the result of collusion between the
       employer and employee. Id. This court found that the conflict between the states’ laws did
       not invalidate the notice and that the penalty must be calculated in accord with the payor’s

                                                 -8-
       state of residence. Id. at 428. Thus, Mississippi law governed the penalty to be applied. Id.
       The validity of the notice itself was also not before this court. Instead, the issue was simply
       what law should control the withholding and the penalty to be imposed due to the knowing
       failure to withhold. Thus, Gulla is not helpful to plaintiff’s position here.
¶ 29       We acknowledge that at the time the notice in this case was served in November 2009,
       the Act was silent as to how an invalid notice such as the one in the present case was to be
       handled. It is indeed a troubling aspect of this case that defendant received the notice and
       seemingly ignored it without picking up the phone to inform the obligee’s attorney that the
       notice was not regular on its face and was therefore invalid. However, the statute at the time
       did not require the employer to contact the obligee’s attorney to inform the obligee that its
       notice was invalid, and we will not read such a requirement into the statute. See Shields v.
       Judges’ Retirement System of Illinois, 204 Ill. 2d 488, 497 (2003) (it is the dominion of the
       legislature to enact laws and the courts to construe them, and we can neither restrict nor
       enlarge the meaning of an unambiguous statute).
¶ 30       We also note that it is equally troubling that the obligee’s attorney did not follow up
       when it soon became clear that the obligee was not receiving payment. Instead it appears that
       the obligee’s attorney waited silently for nearly two years before filing the instant complaint,
       alleging the failure to withhold and pay over to the State Disbursement Unit and seeking stiff
       statutory penalties.
¶ 31       We conclude that irrespective of the parties’ failure to communicate, the statute is
       unambiguous in providing that the lack of the obligee’s social security number rendered the
       notice invalid and that the employer, at the time of the relevant events in this case, was not
       burdened with any statutory duty to contact the obligee of the notice’s invalidity. We note
       that recent amendments to the statute seem to address the problem at issue here. We further
       note, however, that it is well settled that an amendment of an unambiguous statute creates
       a presumption that the amendment has worked a change in the law, while the amendment of
       an ambiguous statute creates no such presumption and might instead indicate that the
       legislature intended a clarification of the law. Metropolitan Life Insurance Co. v. Hamer,
       2013 IL 114234, ¶ 25; State of Illinois v. Mikusch, 138 Ill. 2d 242, 252 (1990).
¶ 32       The recent amendments to the Act, effective August 17, 2012, now place the duty on the
       recipient of support to timely contact the employer for an explanation as to why support is
       not being withheld. 750 ILCS 28/45(j) (West 2012). Specifically, a recipient of support must
       notify the employer in writing if a support payment is not received. 750 ILCS 28/45(j) (West
       2012). Then, within 14 days of receiving this written notice of nonreceipt of payment, the
       payor must either notify the obligee of the reason for the nonreceipt of payment, or make the
       payment with 9% interest. A payor who fails to comply with this provision is subject to the
       $100 per day penalty in section 35 of the Act. 750 ILCS 28/45(j) (West 2012).5


               5
                 Additionally, the penalties available under the Act are now capped and the limitations
       period for bringing an action for penalties has been reduced. See 750 ILCS 28/35(a) (West 2012)
       (capping the penalties for failure to withhold “on one occasion” at $10,000 and requiring an action
       for failure to withhold to be brought within one year).

                                                  -9-
¶ 33       We need not address the question of whether these amendments could be applied
       retroactively to the case at bar because we find that even assuming that the amendments can
       be applied prospectively only as plaintiff suggests, they would then merely indicate a
       presumption that the legislature has changed the law from not requiring any action from the
       employer faced with an invalid notice to now requiring the employer to respond with its
       reason for noncompliance, but only provided that the obligee first gives notice of the non-
       receipt of payment.

¶ 34                                     CONCLUSION
¶ 35       For the reasons set forth above, we hold that plaintiff’s failure to comply with the
       mandatory requirement of section 20(c)(9) of the Act, requiring inclusion of the obligor’s
       social security number, rendered the notice invalid. Plaintiff consequently could not maintain
       her action seeking the penalties allowed by the Act in the absence of a conforming
       withholding notice. Moreover, the statute in effect at the time relevant here did not place any
       burden on defendant to respond to the invalid notice.
¶ 36       We therefore affirm the judgment of the appellate court.

¶ 37      Affirmed.




                                                -10-